Citation Nr: 0203999	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for frostbite of both 
hands and lower extremities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1945 and from July 1958 to April 1962.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
2000, by the Pittsburgh, Pennsylvania Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and frostbite of the 
hands and lower extremities.  The notice of disagreement with 
this determination was received in May 2000.  The statement 
of the case was issued in June 2000.  The substantive appeal 
was received in June 2000.  The appeal was received at the 
Board in February 2002.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in February 2002.  


REMAND

Prior to consideration of the present case, certain 
development must be completed to ensure compliance with the 
veteran's right to due process.  

In June 2000, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, wherein he indicated that he 
desired a hearing before a Member of the Board sitting at the 
RO.  The requested hearing was scheduled for January 2002; 
however, the record indicates that the hearing was canceled 
due to the veteran's illness.  In March 2002 the Board asked 
the veteran to clarify whether he still wanted a hearing.  
The veteran was advised that if he did not respond to the 
request for clarification, the Board would assume that he 
still wanted a hearing before a Board Member at the RO.

The veteran has not responded to the request for 
clarification.  The Board, therefore, assumes that he still 
wants a hearing before a Board Member at the RO.

The Board construes a January 2002 report of contact with the 
veteran's representative, in light of subsequent 
developments, as a motion to reschedule the hearing.  The 
Board finds that the veteran had good cause for his failure 
to report for the January 2002 hearing, and that because of 
his illness he could not have made an earlier request to 
reschedule the hearing.  Accordingly, the veteran's motion to 
reschedule the hearing is granted.  38 C.F.R. § 20.704 
(2001).  

Under the circumstances of this case, a remand to the RO is 
necessary, for the following action: 

The RO should, in accordance with current 
law and regulations, schedule the veteran 
for a hearing before a Member of the 
Board at the RO.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.  

Following the requested development, if otherwise in order, 
the case should be returned to the Board.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the claimant until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




